Me. Justice Wole
delivered the opinion of the court.
This is a case in which the appellee moves to dismiss the appeal on two grounds, to wit:
(a) That the appellant failed to serve notice of the appeal on an adverse and necessary party,
(&) That he failed to obtain the proper extensions of time for filing the transcript of evidence.
As regards this latter ground, it appears that the appellant filed in the district court various motions for extensions of time bnt the record does not show whether they were granted. However, it appears that the various judges of the trial court subsequently allowed several extensions and by such action, even if, in fact the former motions were not acted upon immediately, the extensions authorized later can be considered as implicitly granting the motions filed previously especially where a rule of the district court required that such motions he filed not with the judge personally, hut with *452the clerk. In other words, it may he considered that the extensions of the terms were granted nunc pro time.
In regard to the failure to serve the notice of appeal on a codefendant, we consider that we do not have before ns sufficient data for determining whether or not said codefend-ant was really a necessary party.
The grounds of the trial judge for not cancelling the record in the registry, as prayed for by the plaintiff in the suit, are not shown.
For the reasons stated the motion to dismiss must be denied.